ae eres SEN
eons chennai ER AT

UNITED STATES DISTRICT COURT PR
SOUTHERN DISTRICT OF NEW YORK ape kee

SE as 4 BP ERS er
eee ee ee ee ee eee ee ee ee ee ee ee ee ee xX fo go Un Be ee TB yy Pers a
eh 08 ~ .

  

FEDERAL INSURANCE COMPANY,

 

Interpleader Plaintiff,

ORDER

PIXARBIO CORPORATION, FRANCIS
REYNOLDS, KENNETH STROMSLAND, THE
MINTZ FRAADE LAW FIRM P.C., BALLARD
SPAHR, LLP, CARTER, LEDYARD &
MILBURN LLP, CONRAD O’BRIEN P.C.,
OBERMAYER, REBMANN, MAXWELL &
HIPPEL LLP, and EVIDOX, LLC

20 Civ. 4659 (GBD)

Interpleader Defendants.

GEORGE B. DANIELS, District Judge:

On June 1, 2021, this Court granted the request of Interpleader Defendants Ballard Spahr
and Obermeyer, Rebmann, Maxwell, & Hippel, LLP and Interpleader Plaintiff Federal Insurance
Company (the “Responding Parties”) to change the deadline for service of dispositive motions to
July 19,2021. The parties shall meet and confer regarding an updated proposed case management
plan and select new dates for a final pretrial conference and trial.

The status conference is adjourned from June 24, 2021 to August 25, 2021 at 9:30 a.m.
Dated: New York, New York

June 21, 2021
SO ORDERED

Garay, G Dow

ORGEJB. DANIELS
nited States District Judge

 

 
